Notice of Allowance

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yong S. Choi on 09/01/2022.

The application has been amended as follows: 

Please amend the claims as follows:

12. (Currently Amended) A refrigerator comprising: 
a cabinet in which a storage compartment is provided; 
a door to open and close the storage compartment; 
a case in which an evaporator is provided, the case comprising an inlet hole formed to draw air from the storage compartment and an outlet hole formed to discharge air into the storage compartment; 
a fan provided to generate flow of air that is drawn via the inlet hole and discharged via the outlet hole; 
a single differential pressure sensor provided in the case; and 3Application No.: 16/965,273Docket No.: 9990.00116.US00 
a controller configured to determine whether to perform defrosting for the evaporator according to a pressure difference sensed by the differential pressure sensor, wherein the controller is configured to determine a defrosting start condition for the evaporator and the defrosting start condition is set in consideration of a driving time of a compressor and an open time of a door.

14. (Currently Amended) The refrigerator of claim 12, wherein the controller is configured to measure the pressure difference after a defrosting of the evaporator by the heater is performed.

15. (Currently Amended) The refrigerator of claim 12, wherein the differential pressure sensor comprises, 
a first through-hole arranged between the evaporator and the inlet hole; 
a second through-hole arranged between the evaporator and the outlet hole; and a body provided to connect with the first through-hole and the second through-hole, and 
an electronic circuit configured to sense a difference between a pressure of air penetrating the first through-hole and a pressure of air penetrating the second through-hole.

16. (Previously Presented) The refrigerator of claim 15, wherein the body includes: 
a first pipe having the first through-hole formed therein and a second pipe having the second through-hole formed therein; and 
a connection member provided to connect the first pipe and the second pipe, wherein the electronic circuit is provided in the connection member.

18. (Currently Amended) The refrigerator of claim 13, wherein the controller is configured to: operate the heater to perform a defrosting of the evaporator and end the operation of the heater when a temperature of the evaporator reaches a first temperature; 4Application No.: 16/965,273Docket No.: 9990.00116.US00 determine the pressure difference sensed by the differential pressure sensor; and operate the heater to perform an additional defrosting of the evaporator when the determined pressure difference is larger than a preset pressure.  

19. (Currently Amended) The refrigerator of claim 18, further comprising a compressor, wherein the controller is configured to drive the compressor to cool the storage compartment when the measured pressure difference is the preset pressure or less.  

20. (Currently Amended) The refrigerator of claim 19, wherein the controller is configured to drive the fan to supply air heat-exchanged with the evaporator to the storage compartment when the storage compartment is cooled.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose determining whether a defrosting start condition for an evaporator is satisfied, using a single differential pressure sensor to measure a difference between a pressure in the first through-hole and a pressure in the second through-hole, wherein the defrosting start condition is set in consideration of a driving time of a compressor and an open time of a door.


                The closest prior art of record, Lee (KR 0120536 B1), discloses all of the other limitations required by the independent claims. Illustratively, a refrigerator comprising a cabinet in which a storage compartment #1 is provided; a door to open and close the storage compartment; a case #3 in which an evaporator is provided, the case comprising an inlet hole #3a formed to draw air from the storage compartment and an outlet hole #3b formed to discharge air into the storage compartment; a fan #7 provided to generate flow of air that is drawn via the inlet hole and discharged via the outlet hole; a differential pressure sensor (#5 & #6) provided in the case; and a controller #10 configured to determine whether to perform additional defrosting for the evaporator according to a pressure difference sensed by the differential pressure sensor (see at least abstract and claim 1). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Lee to incorporate the aforementioned control scheme. Accordingly, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763